EXHIBIT 99.2 HARBINGER GROUP INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS (Amounts in millions, except share and per share amounts) Harbinger Group Inc. (“HGI,” or the “Company”) plans to issue $200.0 of 7.75% senior unsecured notes due 2022 (the “September 2014 Notes”).HGI intends to use the proceeds of the offering for working capital and general corporate purposes, including the financing for future acquisitions andincreasing the Company’s ability to make certain restricted payments, such as repurchases of the Company's common stock. Unless indicated otherwise, words defined in this section have the meaning ascribed to them solely for purposes of this section. HGI issued $225.0 aggregate principal amount of incremental 7.875% Senior Secured Notes due 2019 ("Tack-On Notes") at a premium of 101.5% in July 2013. The Tack-On Notes were incremental to the $700.0 aggregate principal amount 7.875% Senior Secured Notes due 2019 (the "7.875% Notes") issued in December 2012 at an aggregate price equal to 99.36% of the principal amount thereof, with a net original issue discount of $4.5. A portion of the net proceeds of the December 2012 offering were used to accept for purchase $500.0 aggregate principal amount of HGI's 10.625% Senior Secured Notes due 2015 (the "10.625% Notes") pursuant to a tender offer and redemption of the 10.625% Notes. In January 2014, the Company issued$200.0aggregate principal amount of7.750%senior unsecured notes due 2022 at par (the “January 2014 Senior Notes”). In May 2014, HGI exchanged$320.6of its outstanding 7.875% Senior Secured Notes due 2019 for$350.0aggregate principal amount of new 7.75% Senior Notes due 2022 (the “Additional 7.75% Notes”). Following the settlement of the exchange (the "Debt Exchange"), HGI had$604.4in aggregate principal amount of the 7.875% Notes and Tack-On Notes outstanding and$550.0in aggregate principal amount of 7.750% Senior Notes due 2022 outstanding. The September 2014 Notes are incremental to the $550.0 aggregate principal amount of 7.75% senior unsecured notes due 2022 outstanding. The September 2014 Notes offered hereby will vote together with the January 2014 Senior Notes and the Additional 7.75% Notes as a single class under the indenture governing the January 2014 Senior Notes and will have the same terms as those of the January 2014 Senior Notes except that the new notes will be subject to a separate registration rights agreement and the new notes will be issued initially under a CUSIP number that is different from that of the existing notes. In May 2014, HGI exercised its option to convert all but one of its issued and outstanding shares of Series A Participating Convertible Preferred Stock ("Series A Preferred Shares") and all of its outstanding Series A-2 Participating Convertible Preferred Stock ("Series A-2 Preferred Shares", together with the Series A Preferred Shares, the "Preferred Stock") into common stock of the Company, par value$0.01 (the "Preferred Share Conversion"). Upon the conversion, holders of the Series A Preferred Shares received approximately160.95shares of common stock per Series A Preferred Share converted and holders of Series A-2 Preferred Share received approximately148.11shares of common stock per Series A-2 Preferred Share converted. Upon converting the outstanding preferred stock, the Company recognized a loss of$43.9, representing the difference between the fair value of the common stock issued on the conversion date and the aggregate recorded value of the preferred stock and the fair value of the equity conversion option as of the conversion date. The remaining Series A Preferred Share will not be entitled to receive any dividends or distributions, and remains to preserve certain governance rights as set forth in the certificate of designation. On February 14, 2013, HGI Energy Holdings, LLC ("HGI Energy"), a Delaware limited liability company and a wholly-owned subsidiary of HGI, completed a joint venture withEXCO Resources, Inc.("EXCO") to create Compass Production Partners, LP, a private oil and natural gas limited partnership ("Compass") which purchased and will operate EXCO's producing U.S. conventional oil and natural gas assets located in West Texas, including and above the Canyon Sand formation, as well as in the Danville, Waskom, Holly and Vernon fields in East Texas and North Louisiana, including and above the Cotton Valley (the "Contributed Properties"). In addition, on March 5, 2013, Compass acquired conventional oil and natural gas assets from an affiliate of BG Group plc ("BG Acquisition"). As a result of the BG Acquisition, Compass acquired certain conventional oil and natural gas assets in the Danville, Waskom and Holly fields in East Texas and North Louisiana, including and above the Cotton Valley formation, from an affiliate of BG Group plc. These properties represent an incremental working interest in certain properties already purchased by Compass from EXCO. 1 Fidelity & Guaranty Life In December 2013,Fidelity & Guaranty Life ("FGL"), a wholly-owned subsidiary of the Company, completed an initial public offering of 9,750,000 shares of common stock, and the underwriters exercised their option to purchase from the Company an additional 1,462,500 shares of common stock, at a price of$17.00per share (the "FGL IPO"). The net proceeds from the transaction were $173.0, a portion of which was used to pay HGI a special dividend equal to $43.0 or 25%. The remaining portion of the net proceeds will be used for working capital to support the growth of business and other general corporate purposes. In March 2013, Fidelity & Guaranty Life Holdings, Inc. ("F&G"), a wholly-owned subsidiary of FGL, issued $300.0 of 6.375% senior notes due 2021 (the "Insurance Notes"). Spectrum Brands On September 4, 2013, HGI announced that its majority-owned subsidiary, Spectrum Brands Holdings Inc. (collectively with its consolidated subsidiaries, "Spectrum Brands"), issued new term loans in two tranches in the aggregate principal amount of $1,150.0 (in aggregate, the "Spectrum Brands New Term Loans"). The first tranche ("Tranche A") was issued in the aggregate principal amount of $850.0, and the second tranche ("Tranche C") was issued in the aggregate principal amount of $300.0. Tranche A will bear interest at a rate of 3.0%and mature on September 4, 2017. Tranche C will bear interest at a rate of 3.625%and mature on September 4, 2019.The Spectrum Brands New Term Loans were priced at 99.5% of par. Spectrum Brands' existing term loans outstanding are referred to as the "Tranche B Loans," and are reflected in our historical consolidated financial statements. Spectrum Brands used the net proceeds from this offering (i) to fund the consummation of the previously announced cash tender offer and consent solicitation to purchase all of its outstanding 9.5% senior secured notes ("9.5% Notes") due 2018 and (ii) to fund the satisfaction and discharge with respect to the 9.5% Notes not tendered in the above mentioned tender offer and consent solicitation. Spectrum Brands retained the remainder for working capital and general corporate purposes. The Company, through its majority-owned subsidiary Spectrum Brands, has also acquired the residential hardware and home improvement business (the "HHI Group") of Stanley Black & Decker, Inc. ("Stanley Black & Decker"), which includes (i) the equity interests of certain subsidiaries of Stanley Black & Decker engaged in the business and (ii) certain assets of Stanley Black & Decker used or held for use in connection with the business (the "HHI Group Acquisition"). The HHI Group has a broad portfolio of recognized brand names, including Kwikset, Weiser, Baldwin, National Hardware, Stanley, FANAL and Pfister, as well as patented technologies such as Smartkey, a rekeyable lockset technology, and Smart Code Home Connect. A portion of the HHI Group Acquisition closed on December 17, 2012 (the "First Closing") and a second portion closed on April 8, 2013, consisting of the purchase of certain assets of Tong Lung Metal Industry Co. Ltd., a Taiwan Corporation ("TLM Taiwan"), which is involved in the production of residential locksets (the "Second Closing"). Spectrum Brands financed a portion of the purchase price of the HHI Group Acquisition with $520.0 aggregate principal amount of 6.375% Senior Notes due 2020 (the "6.375% Notes") and $570.0 aggregate principal amount of 6.625% Senior Notes due 2022 (the "6.625% Notes"). Spectrum Brands financed the remaining portion of the HHI Group Acquisition with a new $800.0 term loan facility, of which $100.0 is stated in Canadian dollar equivalents (the "Term Loan"). A portion of the Term Loan proceeds was also used to refinance the former term loan facility, maturing June 17, 2016, which had an aggregate amount outstanding of $370.2 prior to refinancing. The unaudited pro forma condensed combined financial statements shown below reflect historical financial information and have been prepared on the basis that the HHI Group Acquisition by Spectrum Brands and the oil and natural gas assets acquired by Compass were accounted for as business combinations using the acquisition method of accounting. Accordingly, the consideration transferred and the assets acquired and liabilities assumed have been measured at their respective fair values with any excess of the consideration transferred over the fair value of the net assets acquired reflected as goodwill. The unaudited pro forma condensed combined financial statements presented assume that the HHI Group is a wholly-owned subsidiary of Spectrum Brands. In addition, Compass is accounted for by HGI using the equity method of accounting, pursuant to a gross proportionate presentation, as HGI has significant influence but does not control Compass for consolidation purposes under accounting principles generally accepted in the United States of America or "U.S. GAAP". Accordingly, HGI has reflected 74.5% of Compass’ assets, liabilities, revenues and expenses in its financial statements, which is equal to its economic interest in Compass. As of June 30, 2014, (i) the First Closing and Second Closing of the HHI Group Acquisition and related financing, (ii) the refinancing of the 10.625% Notes with the 7.875% Notes, (iii) Compass, (iv) the issuance of the Insurance Notes, (v) the issuance of the Tack-On Notes, (vi) the issuance of the Spectrum Brands New Term Loans and related extinguishment of the 9.5% Notes,(vii) the FGL IPO, (viii) the issuance of the January 2014 Senior Notes, (ix) the Preferred Share Conversion, and (x) the Debt Exchange are reflected in HGI's historical unaudited condensed consolidated balance sheet. Therefore, the unaudited pro forma condensed combined balance sheet adjusts to reflect the issuance of the September 2014 Notes. See below for further description of the pro forma effect of each of the above-described transactions on the unaudited pro forma condensed combined statement of operations for the year ended September 30, 2013, and the nine months ended June 30, 2014. 2 The unaudited pro forma condensed combined statement of operations for the year ended September 30, 2013 is presented to reflect the full-period effect of the (i) HHI Group Acquisition and related financing, (ii) refinancing of the 10.625% Notes with the 7.875% Notes, (iii) Compass, (iv) issuance of the Insurance Notes, (v) issuance of the Tack-On Notes, (vi) issuance of the Spectrum Brands New Term Loans and related extinguishment of the 9.5% Notes, (vii) FGL IPO, (viii) issuance of the January 2014 Senior Notes, (ix) Preferred Share Conversion, (x) Debt Exchange, and (xi) issuance of the September 2014 Notes. The unaudited pro forma condensed combined statement of operations for the nine months ended June 30, 2014 is presented to reflect the full period effect of the (i) FGL IPO, (ii) issuance of the January 2014 Senior Notes, (iii) Preferred Share Conversion, (iv) Debt Exchange, and (v) issuance of the September 2014 Notes. The unaudited pro forma condensed combined financial statements and the notes thereto were based on and should be read in conjunction with: ● HGI’s historical audited consolidated financial statements and notes thereto for the year ended September 30, 2013, and HGI's historical unaudited condensed consolidated financial statements and notes thereto for the nine months ended June 30, 2014; ● Spectrum Brands' historical audited consolidated financial statements and notes thereto for the year ended September 30, 2013, and Spectrum Brands' historical unaudited condensed consolidated financial statements and notes thereto for the nine months ended June 29, 2014; and ● FGL's historical audited condensed consolidated financial statements and notes thereto for the year ended September 30, 2013 and FGL's historical unaudited condensed consolidated financial statements and notes thereto for the nine months ended June 30, 2014. HGI’s historical consolidated financial information has been adjusted in the unaudited pro forma condensed combined financial statements to give effect to events that are (i) directly attributable to the HHI Group Acquisition and related financing, Compass, the refinancing of the 10.625% Notes with the 7.875% Notes, the issuance of the Insurance Notes, the issuance of the Tack-On Notes, the issuance of the Spectrum Brands New Term Loans and related extinguishment of the 9.5% Notes, the FGL IPO, the issuance of the January 2014 Senior Notes, the Preferred Share Conversion, the Debt Exchange, and the issuance of the September 2014 Notes, (ii) factually supportable and (iii) expected to have a continuing impact on HGI’s results. The unaudited pro forma condensed combined financial statements do not reflect any revenue enhancements, cost savings from operating efficiencies, synergies or other restructuring, or the costs that would be incurred to achieve such revenue enhancements and cost savings, which could result from the above transactions. The pro forma adjustments are based upon available information and assumptions that management believes reasonably reflect the HHI Group Acquisition and the related financing; Compass; the refinancing of the 10.625% Notes with the 7.875% Notes; the issuance of the Insurance Notes; the issuance of the Tack-On Notes; the issuance of the Spectrum Brands New Term Loans and related extinguishment of the 9.5% Notes; the FGL IPO, the issuance of the January 2014 Senior Notes, Preferred Share Conversion, the Debt Exchange, andthe September 2014 Notes. The unaudited pro forma condensed combined financial statements are provided for illustrative purposes only and do not purport to represent what our actual consolidated results of operations or our consolidated financial position would have been had the transactions described above been consummated, and other identified events occurred on the date assumed, nor are they necessarily indicative of our future consolidated results of operations or financial position. 3 Harbinger Group Inc. and Subsidiaries Unaudited Pro Forma Condensed Combined Balance Sheet As of June 30, 2014 (Amounts in millions) Historical Pro Forma Adjustments Harbinger Group Inc. September 2014 Notes Notes Pro Forma Combined ASSETS Investments: Fixed maturities $ $
